[PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT

                                   ________________________

                                          No. 96-5348
                                     Non-Argument Calendar
                                   ________________________

                                D. C. Docket No. 95-787-CR-DLG

UNITED STATES OF AMERICA,
                                                                                  Plaintiff-Appellee,

                                               versus

CHARLES FOX, JOHN FRANKLIN,
                                                                             Defendants-Appellants.

                                   ________________________

                           Appeal from the United States District Court
                                     for the Southern District
                                _________________________
                                          (May 13, 1998)

Before EDMONDSON and BARKETT, Circuit Judges, and RONEY, Senior Circuit Judge.

PER CURIAM:

       Charles Fox and John Franklin appeal from their convictions and sentences for conspiracy

to commit bank robbery and carrying or using a firearm during and in relation to a crime of violence.

The only issue raised by Fox on appeal is whether the trial court erred in failing to grant his motion

to suppress his pre-trial identification by a bank teller on the grounds that the photographic line-up

used was unduly suggestive. Franklin raises three claims on appeal, arguing that his conviction and

sentence should be reversed because: (1) his post-arrest confession should not have been admitted

because the government intentionally failed to preserve that portion of his statement which was
exculpatory; (2) the government failed to present sufficient evidence to support a finding that the

deposits of the Credit Union Service Center, a victim institution, was federally insured, a necessary

element of the bank robbery offense; and (3) the trial court erred in ordering him to pay restitution.

        Upon review of the relevant portions of the record and the briefs of the parties, we conclude

that the district court did not abuse its discretion in finding that, under the circumstances, the

photographic array was not suggestive and did not create a risk of misidentification. Nor did the

district court abuse its discretion in denying Franklin’s motion to exclude his confession. We also

conclude that the government presented sufficient evidence of the Credit Union Service Center’s

federal insurance. Accordingly, we AFFIRM both Fox’s and Franklin’s convictions.

        However, we REVERSE the portion of the trial court’s sentence that orders Franklin to make

restitution. The pre-sentence investigation report (“PSR”) noted that Franklin had not finished high

school, had only a limited ability to make a living, had spent eleven years in state prison from 1978

to 1989, and had no significant assets, and concluded that he was unable to pay a fine.

        The Government argues that Franklin failed to make a timely objection regarding the

restitution issue because defense counsel did not raise that issue until after the judge announced the

sentence. The Government’s argument is plainly without merit. In United States v. Jones, 899 F.2d

1097, 1102 (11th Cir. 1990), overruled on other grounds, 984 F.2d 1136 (11th Cir. 1993) (en banc),

exercising our supervisory power over the district courts, we instructed the courts “to elicit fully

articulated objections, following imposition of sentence, to the court’s ultimate findings of fact and

conclusions of law.” We specifically noted that the probation officer’s addendum to the PSR,

incorporating the parties’ initial objections to the officer’s findings, “cannot serve . . . to limit the

objections cognizable on appeal, because it does not take into account what transpires at the


                                                  -2-
sentencing hearing itself.” Id. After imposing sentence, the district court inquired whether Franklin

objected “to the Court’s findings of fact or the manner in which sentence was pronounced.”

Franklin’s attorney immediately gave the following response:

       Your Honor, the only thing is that I don’t think Mr. Franklin has any realistic
       expectation of being able to pay restitution in [the amount ordered].
               The [PSR] indicates he doesn’t have even the assets to pay a fine at this time.
       It’s unlikely in 42 years he’ll have any more significant assets.

Clearly, Franklin’s objection to the court’s restitution order was not waived.

       As to the merits of Franklin’s claim, we find that the district court failed to comply with the

requirements of the Victim and Witness Protection Act of 1982 (“VWPA”), 18 U.S.C. §§ 3663-64.

The VWPA provides that the sentencing court “shall consider . . . the financial resources of the

defendant, the financial needs and earning ability of the defendant and the defendant’s dependents,

and such other factors as the court deems appropriate” before ordering restitution. 18 U.S.C. §

3664(a) (emphasis supplied). The government suggests that United States v. Davis, 117 F.3d 459,

463 (11th Cir.), cert. denied, 118 S. Ct. 355, and 118 S. Ct. 395 (1997), precludes relief because

Franklin failed to meet his burden of demonstrating his financial resources by a preponderance of

the evidence. However, as we stated in United States v. Twitty, 107 F.3d 1482, 1493 (11th Cir.),

cert. denied, 118 S. Ct. 253 (1997), on which Davis relies:

       district courts are not obligated to make explicit factual findings of a defendant's
       ability to pay restitution if the record provides an adequate basis for review.
       [Citations omitted.] Conversely, “we will not uphold the district court's exercise
       of discretion if the record is devoid of any evidence that the defendant is able to
       satisfy the restitution order.” United States v. Remillong, 55 F.3d 572, 574-75
       (11th Cir.1995) (quoting United States v. Patty, 992 F.2d 1045, 1052 (10th
       Cir.1993)). [Footnote omitted.] “If the record is insufficient, reasons must be
       assigned.” Hairston, 888 F.2d at 1353 (quoting United States v. Patterson, 837 F.2d
       182, 183-84 (5th Cir.1988)). (emphasis supplied).



                                                -3-
        In both Davis and Twitty, the PSR contained sufficient information to clearly support the

district court’s conclusion that the defendants in those cases had the ability to pay restitution. In this

case, the converse is true. The PSR makes clear that Franklin does not have the financial ability to

make restitution. The government’s argument that the fact that some of the proceeds of the robbery

were not recovered is not an adequate basis, in and of itself, for a finding that a defendant had the

financial ability to pay restitution. See Remillong, 55 F.3d at 575-76.

        AFFIRMED IN PART and REVERSED AND REMANDED IN PART.




                                                   -4-